Title: From George Washington to Joseph Johnson, 20 February 1776
From: Washington, George
To: Johnson, Joseph

 

Sir,
[Cambridge, 20 February 1776]

I am very much pleased to find by the Strong recommendations you produce, that we have amongst our Brothers of the Six Nations a person who can explain to them, the Sense of their Brothers, on the dispute between us and the Ministers of Great Britain; you have seen a part of our Strength, and can inform our Brothers, that we can withstand all the force, which those who want to rob us of our Lands and our Houses, can send against us.
You can tell our friends, that they may always look upon me, whom the Whole United Colonies have chosen to be their Chief Warrior, as their brother, whilst they Continue in Friendship with us, they may depend upon mine and the protection of those under my Command.
Tell them that we don’t want them to take up the hatchett for us, except they chuse it, we only desire that they will not fight against us, we want that the Chain of friendship should always remain bright between our friends of the Six Nations and us—Their attention to you, will be a proof to us that they wish the same, we recommend you to them, and hope by your Spreading the truths of the Holy Gospel amongst them, it will Contribute to keep the Chain so bright, that, the malicious insinuations, or practices of our Enemies will never be able to break this Union, so much for the benefit of our Brothers of the Six Nations and of us—And to prove to them that this is my desire, and of the Warriors under me, I hereto Subscribe my name at Cambridge this 20th day of February 1776.

Go: Washington

